Pee Curiam,
The defendants had caused a levy to be made upon certain Sumatra tobacco in the possession of Wisler & Whitman. The plaintiffs claimed to own it, and on their petition a feigned'issue was awarded. They alleged, and to maintain the issue it was necessary for them to show, that they had been induced to sell the tobacco to Wisler & Whitman in the month of April, 1893, by fraudulent representations; and that upon the discovery of the fraud they had rescinded the contract and reclaimed the goods. The evidence however failed to disclose any trick, artifice, or false representations, made to induce the sale of the tobacco. The right to rescind did not exist unless the sale was brought about by fraud. Without proof of the fraud alleged the plaintiff had no caise to submit to the jury, and the compulsory nonsuit was properly entered.
The judgment is affirmed.